Servers, J.
No errors are assigned, nor was there a motion in the court below for a trial on written evidence, nor did the court order all the evidence to be taken in the form of depositions, or that the evidence offered at the trial should be reduced to writing, nor has the judge certified that all the evidence is before us. In this state of the record there is nothing we can try or determine. Code, § 2742; MacClay v. Bunkers, 46 Iowa, 700; Richards v. Hintrager, 45 Id., 253; Hammersham v. Fairall, 44 Iowa, 462; Vinsant v. Vinsant, p. 594, ante.
Affirmed.